873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re TAMARACK SALES CORPORATION.
Misc. No. 242.
United States Court of Appeals, Federal Circuit.
Feb. 21, 1989.

Before MARKEY, Chief Judge.

ORDER

1
Tamarack Sales Corporation petitions for a Writ of Mandamus to the district court whose judgments have been appealed from in Appeal Nos. 89-1253, -54, -55 and -56 and instructing that court that it has and should exercise jurisdiction to quash writs of execution.  A petition for mandamus is improper during the pendency of an appeal.   Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983).


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
Tamarack's "Petition" is dismissed.